DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/2022 has been entered.
Claims 1, 6, 7, 15, 17, and 18 are pending.
 Response to Amendment
Applicant’s amendments overcome the rejection(s) of claim(s) under 35 USC 112 and 103.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sachan (US 10,414,990).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 6, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz (US 2008/0081937) in view of Sachan (US 10,414,990).
With respect to claims 1, 15, 17, Schultz teaches a catalytic cracking system configured for olefins production (abstract, “arrangements for . . . processing of an effluent resulting from FCC processing modified for increased light olefin production”) comprising:
A reactor/regenerator 214 adapted to receive a feed 212 and produce a product stream 216 (Figure 1; 0024-0025). The feed may be e.g. vacuum gas oil or atmospheric residue (0031). The product includes a high-value product stream as defined in the application (“a high-value product stream comprising light and heavy paraffinic hydrocarbons, naphthenic, aromatics and olefinic hydrocarbons”).
A main fractionator 222 configured to fractionate the product stream into a main column vapor stream 226 that include and is divided into liquid C3+ light hydrocarbons (interpreted as wild naphtha defined in the instant spec as liquid from the overhead drum) and C3- hydrocarbons (interpreted as a vapor comprising fuel gas (C1/C2), C3/C4, and light naphtha) (0035), and a main column liquid stream 230 which may include e.g. heavy gasoline, LCO, HCO, and CO (0033).
A vapor recovery unit (VRU) (receive main fractionator vapor and wild naphtha) comprising a staged compression section 224 (a wet gas compressor), a primary absorber 240, a sponge absorber 246, a stripper 262, and a dividing wall column (DWC) 0043. The DWC includes a top product, side product, and bottoms product (0043). The DWC includes multiple sections (0050-0051), e.g. a pre-fractionator section and main fractionator section. The DWC provides sharper desired product splits for the FCC effluent processing. 
The aromatics-free C5/C6-rich product stream is configured to pass to the reactor/regenerator with C5/C6 feed stream (claim 1).
Schultz teaches “a recovery zone wherein at least a portion of the naphtha feedstock comprising C5-C9+ hydrocarbon is recovered from the reactor effluent” and a dividing wall separation column for receiving such (claim 20). In the one depicted embodiment of Schultz, Schultz teaches wherein the stripper is configured to pass the bottoms stream to a debutanizer column and debutanizer bottoms to the DWC. Therefore, Schultz teaches a vapor recovery unit having a stripper and DWC but is silent regarding wherein the DWC is configured to receive bottoms liquid directly from the stripper.
However, Schultz does not require nor need the debutanizer column (see claim 1; 0022; throughout). In the embodiment incorporating the debutanizer, the column acts to remove C4 and lighter compounds for further treatment (0040-0041) before further separation into light, intermediate, and bottoms fractions in the DWC (0042-0043). If the debutanizer column were removed, the light fraction would be removed in the DWC overhead or with the light fraction as known in the art. The individual light components could then be isolated or further treated as desired. 
Additionally, systems comprising a stripper and naphtha splitter wherein the stripper bottoms directly feeds the naphtha splitter is known in the art as shown in Sachan. Sachan teaches an apparatus for which includes an absorber for removing C4- compounds, “a stripper to provide a stripper overhead stream comprising light ends and a stripper bottoms comprising C5-C7 and C7+ hydrocarbons. A first portion of the stripper bottoms stream is passed to a naphtha splitter column to provide a hydrocarbon feed stream comprising C5-C7 hydrocarbons and a C7+ hydrocarbon stream.” (col. 2, line 42+). It would have been obvious to one of ordinary skill in the art at the time of filing directly passing the stripped bottoms to the splitter column of Schultz as taught in Sachan to obtain predictable results of separation of the stripped bottoms into desired streams selected by the operator (i.e. any combination of light product, one or more intermediate stream(s), and bottoms remainder). While the splitter column in Schultz is a DWC and Sachan is silent regarding the use of divided wall, Schultz teaches that the divided wall column in separation of cracked naphtha provides improved energy efficiency and sharper separation. 
Schultz is silent wherein the system is configured to split DWC bottoms to provide a product and a feed to the primary absorber. 
However, Schultz and Sachan both teach systems configured to contact the primary absorber with naphtha from other locations within the processing unit to absorb desired heavier components and allow light components to be recovered. Schultz discloses the examples of debutanized gasoline and main column liquid (0036). Sachan teaches a system configured to contact the primary absorber with naphtha form the stripped bottoms (col. 2, lines 60+). It would have been obvious to one of ordinary skill in the art at the time of filing to remove a portion of one of the intermediate or final product streams capable of absorbing the desired compounds from the absorber feed to do no more than obtain predictable results. 
	With respect to claim 6, this limitation is a process limitation and not given significant weight in the present apparatus claim. However, Schultz teaches withdrawing a bottoms stream and wherein the streams may be sent to further processing or product recovery as desired (0046), including blending into a gasoline hydrocarbon-containing stream (0049).
Claim(s) 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz and Sachan as applied to claim 1 and 17 above, and further in view of Van Der Sluis (US 6,504,038).
	With respect to claims 7 and 18, Schultz teaches wherein the stripper liquid is a C3+ stream (0040). Thus, when bypassing the debutanizer the C3/4 hydrocarbons would be passed and separated in the overhead of the DWC. Schultz teaches further treating a C3/C4 stream from the debutanizer using means known in the art (0041). It would be obvious to one of ordinary skill in the art at the time of filing to further treat or separate the components using means known in the art, which is known to include a depropanizer for recovering of a C3 stream (Van Der Sluis, Figure 2 col. 4, line 36+).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141. The examiner can normally be reached Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI M DOYLE/Examiner, Art Unit 1771